0ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 4, 8 – 9, 11 – 14 and 18 – 19. Claims 5 – 7, 10, 15 – 17 and 20 – 21 have been cancelled.
Claim Objections
Claims 9 and 19 are objected to because of the following informalities: Claims 9 and 19 recite the limitation “each having a cap claws” in lines 3 and 4.  The limitation should recite “each having a cap claw”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claims 1 and 12 recites the limitation "the claw groove covering the entirety of the long side of the main body, the entirety of the lower surface of the intermediate strip, and the entirety of the entirety of the upper surface of the base strip" in lines 10 – 12 and 13 – 15 respectively.  The limitation is vague in 
Claims 1 and 12 recites the limitation "the entirety” in line 10 and 13 respectively.   There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation will be examined as “an entirety”.
Claims 4 and 14 recite the limitation “the range” in line 2 respectively.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation will be examined as “a range”.
Claim 12 recites the limitation “the portion” in line 20.  The limitation is vague in that it is unclear as to what exactly is being claimed.  The portion of what?
Claims 2 – 11 and 13 – 19 are further rejected as being dependents of rejected claims 1 and 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claims 1 – 2, 4 – 5, 7 – 8, 10 – 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Samples et al. (U.S. Patent No. 5,568,670) in view of Yasukawa et al. (U.S. Patent No. 4,669,144).
Regarding Independent Claim 1, Samples teaches a wiper strip (blade, 10) comprising: a wiper lip (wiping portion, 16 with lip portion, 22) made of a first material (Col. 7, lines 60 – 61), the wiper lip (16/22) having a triangular shape (Fig. 7) a main body; a base strip (Annotated Fig. 7) positioned proximate the main body and between the main body and the wiper lip; a neck (neck portion, 14) connecting the wiper lip (16/22) to the base strip (Annotated Fig. 7) and a wiper lip insert (Annotated Fig. 7) having a main portion that is embedded in and surrounded by the main body (Annotated Fig. 7), a neck portion (Annotated Fig. 7) that is embedded in and surrounded by the neck (14) and a lip portion (Annotated Fig. 7) that is embedded in and surrounded by the wiper lip (16/22), wherein the wiper lip insert (Annotated Fig. 7) is made of a second material (Abstract; Col. 2, lines 22 – 32), wherein the second material (Annotated Fig. 7) is harder than the first material (rubber; Col. 2, lines 22 – 32), and wherein the wiper lip portion (16/22) has a shape conforming to the shape of the wiper lip (16/22; The end of insert has a triangular shape as shown in Annotated Fig. 7).  
 

    PNG
    media_image1.png
    253
    442
    media_image1.png
    Greyscale

Samples does not teach an intermediate strip positioned proximate the main body opposite the base strip, wherein a long side of the main body, a lower surface of the intermediate strip, and an upper surface of the base strip form a claw groove; a claw groove insert formed in the claw groove, the claw groove covering the entirety of the long side of the main body, the entirety of the lower surface of the intermediate strip, and the entirety of the entirety of the upper surface of the base strip.
Yasukawa teaches a wiper strip (Fig. 1) comprising a main body, a top strip, an upper body, intermediate strip, a base strip and claw and vertebra groves as annotated below.

    PNG
    media_image2.png
    390
    553
    media_image2.png
    Greyscale


Lastly, Samples teaches having a body insert (Annotated Fig. 7) but does not teach the body insert having an hour-glass shape, however, Examiner notes that Applicant fails to provide any criticality in having the specific arrangement to provide any unexpected results and where the general conditions of a claim are disclosed by the prior are, discovering the optimum or workable location of the inserts only involve optimization and experimentation to one of ordinary skill in the art. Applicant’s specification discloses that a person skilled in the art would recognize that any suitable shape may be provided for reinforcing body inserts.  Samples insert is shaped to conform to the shape of the wiper. Further, Mege teaches an insert (32; Fig. 2) that is designed to conform to a longitudinal cross section of a wiper device (Paragraph [0027]), therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the insert of Samples, to further include the body insert having an hour glass shape to conform to the body portion since altering the shape would not 
Regarding Claim 2, Samples, as modified, teaches the wiper strip (10) wherein the neck portion (Annotated Fig. 7) extends from the lip portion (Annotated Fig. 7).  
Regarding Claim 4, Samples, as modified, teaches the wiper strip (10) wherein the first material (natural rubber) has a first hardness (Shore A harness of 67 – Cancarb – Properties of Natural Rubber Wiper Blade) and the second material (metal wire) has a second hardness (Rockwell hardness of 45 – 55; Col. 2, lines 29 – 30) in the range of Shore Hardness A 10-20 points greater than that of the first material (Per Ravne Systems – conversion chart, a Shore A – 67 converts to on the Rockwell hardness. Samples teaches the Rockwell hardness of the metal wire to be between 45 – 55 (Col. 2, lines 29 – 30), therefore the second hardness is at least 10 points greater than the first material).  
Regarding Claim 8, Samples, as modified, teaches all of the elements of claim 7 as discussed above.
Samples does not teach the wiper strip wherein the wiper strip further comprises an upper body and top strip, wherein the top strip, upper body, and intermediate strip form vertebra grooves.  
Yasukawa, however, teaches the wiper strip (wiper blade, 1) wherein the wiper strip (1) further comprises an upper body (Annotated Fig. 1) and top strip (Annotated Fig. 1), wherein the top strip (Annotated Fig. 1), upper body (Annotated Fig. 1), and intermediate strip (Annotated Fig. 1) form vertebra grooves (Annotated Fig. 1).  

    PNG
    media_image2.png
    390
    553
    media_image2.png
    Greyscale

 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wiper blade of Samples to further include an upper body and top strip, wherein the top strip, upper body, and intermediate strip form vertebra grooves, as taught by Yasukawa, to provide a wiper blade assembly to distribute a load applied uniformly, thus allowing the assembly to effectively wipe a windshield having a relatively large curvature.
Regarding Claim 10, Samples, as modified, teaches all of the elements of claim 7 as discussed above.
Samples does not teach the wiper strip further comprising a claw groove insert that forms a claw groove.  
Yasukawa, however, teaches the wiper strip (1) further comprising a claw groove insert (6) that forms a claw groove (Annotated Fig. 1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wiper blade of Samples to further include a vertebra groove insert that forms a vertebra groove, as taught by Yasukawa, to provide a wiper blade assembly to distribute a load applied uniformly, thus allowing the assembly to effectively wipe a windshield having a relatively large curvature.
Regarding Claim 11, Samples, as modified, teaches all of the elements of claim 8 as discussed above.
Samples does not teach the wiper strip further comprising a vertebra groove insert that forms a vertebra groove.  
Yasukawa, however, teaches the wiper strip (1) further comprising a vertebra groove insert (6; Fig. 1) that forms a vertebra groove (Annotated Fig. 1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wiper blade of Samples to further include a vertebra groove insert that forms a vertebra groove, as taught by Yasukawa, to provide a wiper blade assembly to distribute a load applied uniformly, thus allowing the assembly to effectively wipe a windshield having a relatively large curvature.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Samples et al. (U.S. Patent No. 5,568,670) in view of Wenyan (CN 204055723 U) as cited by Applicant. 
Regarding Claim 3, Samples, as modified, teaches all of the elements of claim1 as discussed above.
Samples does not teach the wiper strip wherein the wiper lip insert further comprises a top portion is connected to the neck portion, and that is embedded at least in part, in the base strip, wherein the neck portion has a first width, and the top portion has a second width, the second width is greater than the first width.  
Wenyan, however, teaches the wiper strip (Fig. 1) wherein the wiper lip insert (2) further comprises a top portion (Annotated Fig. 1) is connected to the neck portion (Annotated Fig. 1), and that is embedded at least in part, in the base strip (Annotated Fig. 1), wherein the neck portion (Annotated Fig. 1) has a first width, and the top portion (Annotated Fig. 1) has a second width, the second width is greater than the first width (Annotated Fig. 1).  

    PNG
    media_image3.png
    455
    510
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wiper blade of Samples to further include the wiper lip insert further comprises a top portion is connected to the neck portion, and that is embedded at least in part, in the base strip, wherein the neck portion has a first width, and the top portion has a second width, the second width is greater than the first width, as taught by Wenyan, to provide a wiper blade assembly where the scraping article elasticity can be strengthened by arranging a longitudinal component, thus avoiding the glass surface wiper angle of the scraping article cutting edge and wiper excessiveness, and reducing  the hidden danger of vibration during wiper blade operation, and further preventing the excessive deformation of scraping article by two back timbers, thus improving the effect that Wiper blade scrapes water from the windshield while reducing the productive costs of vehicular spare parts simultaneously.
Regarding Claim 13, Samples, as modified, teaches all of the elements of claim 12 as discussed above.
Samples does not teach the wiper blade wherein the wiper lip insert further comprises a neck portion that extends from the lip portion and is embedded in the neck, and a top portion that is connected 
Wenyan, however, teaches the wiper blade wherein the wiper lip insert (2) further comprises a neck portion (Annotated Fig. 1) that extends from the lip portion (Annotated Fig. 1) and is embedded in the neck (Annotated Fig. 1), and a top portion (Annotated Fig. 1) that is connected to the neck portion (Annotated Fig. 1) and is embedded at least in part, in the base strip (Annotated Fig. 1), wherein the neck portion has a first width (Annotated Fig. 1), and the top portion has a second width (Annotated Fig. 1), the second width is greater than the first width (Annotated Fig. 1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wiper blade of Samples to further include the wiper lip insert further comprises a top portion is connected to the neck portion, and that is embedded at least in part, in the base strip, wherein the neck portion has a first width, and the top portion has a second width, the second width is greater than the first width, as taught by Wenyan, to provide a wiper blade assembly where the scraping article elasticity can be strengthened by arranging a longitudinal component, thus avoiding the glass surface wiper angle of the scraping article cutting edge and wiper excessiveness, and reducing  the hidden danger of vibration during wiper blade operation, and further preventing the excessive deformation of scraping article by two back timbers, thus improving the effect that Wiper blade scrapes water from the windshield while reducing the productive costs of vehicular spare parts simultaneously.
Claims 9, 12, 14, 15 and 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Samples et al. (U.S. Patent No. 5,568,670) in view of Kim (U.S. Patent Publication No. 2009/0158547 A1) 
Regarding Claim 9, Samples, as modified, teaches all of the elements of claim 7 as discussed above.
Samples does not teach the wiper strip wherein the wiper strip further comprises an upper body, a top strip, and a cap insert, wherein the top strip, upper body, and intermediate strip form two grooves, and wherein the cap insert comprises two cap legs, each having a cap claws that engage the two grooves.  


    PNG
    media_image4.png
    595
    583
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wiper blade of Samples to further include an upper body, a top strip, and a cap insert, wherein the top strip, upper body, and intermediate strip form two grooves, and wherein the cap insert comprises two cap legs, each having a cap claws that engage the two grooves, as taught by Kim, to provide a wiper blade assembly to distribute a load applied uniformly, thus allowing the assembly to effectively wipe a windshield having a relatively large curvature.
Regarding Independent Claim 12, Samples teaches a wiper blade comprising: a wiper strip (10), wherein the wiper strip (10) compromises a wiper lip (wiping portion, 16 with lip portion, 22) made of a first material (Col. 7, lines 60 – 21), the wiper lip (16/22) having a triangular shape (Fig. 7); a base strip (Annotated Fig. 7); a neck (neck portion, 14) connecting the wiper lip (16/22) to the base strip (Annotated 
Samples does not explicitly teach a mounting base; a force distribution structure;
Kim, however, teaches a mounting base (connecter, 31); a force distribution structure (guide beam, 30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wiper blade of Samples to further include a mounting base; a force distribution structure, as taught by Kim, to provide a wiper blade assembly to distribute a load applied uniformly, thus allowing the assembly to effectively wipe a windshield having a relatively large curvature.
Samples does not teach an intermediate strip positioned proximate the main body opposite the base strip, wherein a long side of the main body, a lower surface of the intermediate strip, and an upper surface of the base strip form a claw groove; a claw groove insert formed in the claw groove, the claw groove covering the entirety of the long side of the main body, the entirety of the lower surface of the intermediate strip, and the entirety of the entirety of the upper surface of the base strip.
Yasukawa teaches a wiper strip (Fig. 1) comprising a main body, a top strip, an upper body, intermediate strip, a base strip and claw and vertebra groves as annotated below.

    PNG
    media_image2.png
    390
    553
    media_image2.png
    Greyscale

Yasukawa does not explicitly teach the configuration of an intermediate strip positioned proximate the main body opposite the base strip, wherein a long side of the main body, a lower surface of the intermediate strip, and an upper surface of the base strip form a claw groove; a claw groove insert formed in the claw groove, the claw groove covering the entirety of the long side of the main body, the entirety of the lower surface of the intermediate strip, and the entirety of the entirety of the upper surface of the base strip, however, Examiner notes that Applicant fails to provide any criticality in having the specific arrangement to provide any unexpected results and where the general conditions of a claim are disclosed by the prior are, discovering the optimum or workable location of the inserts only involve optimization and experimentation to one of ordinary skill in the art.  In this situation, Yasukawa teaches two locations of an insert to improve the strength of the wiper blade, which is also the motivation for the instant application.  One of ordinary skill in the art could provide an intermediate strip positioned proximate the main body opposite the base strip, wherein a long side of the main body, a lower surface of the intermediate strip, and an upper surface of the base strip form a claw groove; a claw groove insert formed in the claw groove, the claw groove covering the entirety of the long side of the main body, the entirety of the lower 
Lastly, Samples teaches having a body insert (Annotated Fig. 7) but does not teach the body insert having an hour-glass shape, however, Examiner notes that Applicant fails to provide any criticality in having the specific arrangement to provide any unexpected results and where the general conditions of a claim are disclosed by the prior are, discovering the optimum or workable location of the inserts only involve optimization and experimentation to one of ordinary skill in the art. Applicant’s specification discloses that a person skilled in the art would recognize that any suitable shape may be provided for reinforcing body inserts.  Samples insert is shaped to conform to the shape of the wiper. Further, Mege teaches an insert (32; Fig. 2) that is designed to conform to a longitudinal cross section of a wiper device (Paragraph [0027]), therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the insert of Samples, to further include the body insert having an hour glass shape to conform to the body portion since altering the shape would not change the functionality of the device. Further, changing the shape of the reinforcing body to conform to the shape of the wiper blade would be considered to be within the level of ordinary skill in the art.
Regarding Claim 14, Samples, as modified, teaches the wiper blade wherein the first material (natural rubber) has a first hardness (Shore A harness of 67 – Cancarb – Properties of Natural Rubber Wiper Blade) and the second material (metal wire) has a second hardness (Rockwell hardness of 45 – 55; Col. 2, lines 29 – 30) in the range of Shore Hardness A 10-20 points greater than that of the first material (Per Ravne Systems – conversion chart, a Shore A – 67 converts to on the Rockwell hardness. Samples teaches the Rockwell hardness of the metal wire to be between 45 – 55 (Col. 2, lines 29 – 30), therefore the second hardness is at least 10 points greater than the first material).  
Regarding Claim 18, Samples, as modified, teaches all of the elements of claim 17 as discussed above.
Samples does not teach the wiper blade wherein the wiper strip further comprises an upper body and top strip, wherein the top strip, upper body, and intermediate strip form vertebra grooves.  

Regarding Claim 19, Samples, as modified, teaches all of the elements of claim 17 as discussed above.
Samples does not teach the wiper strip wherein the wiper strip further comprises an upper body, a top strip, and a cap insert, wherein the top strip, upper body, and intermediate strip form two grooves, and wherein the cap insert comprises two cap legs, each having a cap claws that engage the two grooves.  
Kim, however, teaches the wiper strip (10) wherein the wiper strip (10) further comprises an upper body (Annotated Fig. 3), a top strip (Annotated Fig. 3), and a cap insert (auxiliary beams, 40), wherein the top strip (Annotated Fig. 3), upper body (Annotated Fig. 3), and intermediate strip (Annotated Fig. 3) form two grooves (14), and wherein the cap insert (40) comprises two cap legs (vertical legs of 40)  each having a cap claws (holding portions, 41) that engage the two grooves (14; Fig. 3 and identical to grooves of instant application Fig.6; Paragraph [0045]) .  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wiper blade of Samples to further include an upper body, a top strip, and a cap insert, wherein the top strip, upper body, and intermediate strip form two grooves, and wherein the cap insert comprises two cap legs, each having a cap claws that engage the two grooves, as taught by Kim, to provide a wiper blade assembly to distribute a load applied uniformly, thus allowing the assembly to effectively wipe a windshield having a relatively large curvature.
Response to Arguments
Applicant's arguments, filed November 4, 2021 with respect to the rejection of claims 1 – 4, 8 – 9, 11 – 14 and 18 – 19 under USC 103 have been fully considered and are not persuasive, therefore the rejection has been maintained.  
Applicant argues Yasukawa fails to disclose “a claw groove insert formed in the claw groove”. 
Examine respectfully disagrees. Applicants own specification discloses that the claw groove insert can be provided in different areas as well as not providing a claw groove insert at all.  

    PNG
    media_image2.png
    390
    553
    media_image2.png
    Greyscale

Further, Applicant argues that the references fail to teach an hour-glass shape.  
Examiner would direct Applicant to the fact that Applicant’s own specification discloses that a person skilled in the art would recognize that any suitable shape may be provided for reinforcing body inserts. Further, Applicant fails to provide any criticality in having the specific arrangement to provide any unexpected results and where the general conditions of a claim are disclosed by the prior are, discovering the optimum or workable location of the inserts only involve optimization and experimentation to one of ordinary skill in the art. Lastly, Mege is relied upon to teach an insert that can conform to any wiper main body insert. It would have been an obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an hour glass shaped insert, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723